Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 1 of 30 PageID #: 2543




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

   TED KAMEL,                       §
                                    §
             Plaintiff,             §
                                    §
   v.                               §              NO. 6:18-cv-00422-JDK-KNM
                                    §
   AVENU INSIGHTS & ANALYTICS, LLC, §
                                    §
             Defendant.
                                    §


                     PLAINTIFF TED KAMEL’S RESPONSE
              TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


                                   Joseph Pevsner
                               State Bar No. 15874500
                             Joseph.Pevsner@tklaw.com

                                     Austin Smith
                               State Bar No. 24102506
                              Austin.Smith@tklaw.com

                           THOMPSON & KNIGHT, LLP
                                  One Arts Plaza
                            1722 Routh Street, Suite 1500
                                Dallas, Texas 75201
                                Tel. (214) 969-1700
                                Fax (214) 969-1751

                    ATTORNEYS FOR PLAINTIFF TED KAMEL
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 2 of 30 PageID #: 2544




                                                  TABLE OF CONTENTS

  I.     INTRODUCTION ...............................................................................................................1

  II.    RESPONSE TO MOVANTS STATEMENT OF ISSUES .................................................1

  III.   RESPONSE TO THE STATEMENT OF UNDISPUTED MATERIAL FACTS ..............2

  IV.    LEGAL STANDARD ..........................................................................................................6

  V.     ARGUMENT AND AUTHORITIES ..................................................................................7

         A.        Avenu’s Motion Should be Denied as to Kamel’s Count 1 (Declaratory
                   Judgment) Because the 2017 Agreement is not Enforceable as a Matter of
                   Law. ........................................................................................................................ 7

                   1.         Avenu has failed to put forth any evidence that the restrictive
                              covenants in the 2017 Agreement are reasonable, and therefore,
                              enforceable. ................................................................................................. 7

                   2.         A Fact Issue Exists as to Whether the 2017 Agreement is a Valid
                              Contract Under Texas Law. ........................................................................ 9

                              a.          Avenu cannot show there was a valid offer. ..................................10
                              b.          Avenu cannot show a meeting of the minds and acceptance of
                                          the 2017 Agreement by Kamel as a matter of law. ........................10
                              c.          The 2017 Agreement is Unenforceable Because it is Not
                                          Supported by Valid Consideration. ................................................14
         B.        Avenu’s Motion Should be Denied as to Kamel’s Count 2 (Tortious
                   Interference with Contract) and Count 3 (Tortious Interference with
                   Prospective Contract) ............................................................................................ 16

         C.        Avenu’s Motion Should be Denied as to its Count II (Breach of Contract,
                   Non-Competition) and Count III (Breach of Contract, Non-Solicitation). ........... 18

         D.        Avenu’s Motion Should be Denied as to its Count I (Breach of Contract,
                   Confidentiality). .................................................................................................... 21

         E.        Avenu’s Motion for Judgment on its Count IV (Breach of Fiduciary Duty)
                   Should be Denied. ................................................................................................. 24

  VI.    CONCLUSION ..................................................................................................................25




                                                                      1
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 3 of 30 PageID #: 2545




                                                 TABLE OF AUTHORITIES


                                                                                                                                  Page(s)

  Cases

  Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson,
    209 S.W.3d 644 (Tex. 2006)..................................................................................................... 15

  Anderson v. Liberty Lobby, Inc.,
    477 U.S. 242 (1986) ................................................................................................................ 6, 7

  Angelou v. African Overseas Union,
    33 S.W.3d 269 (Tex. App.—Houston [14th Dist.] 2000, no pet. ............................................. 10

  Beck v. Law Offices of Edwin J. Terry, Jr.,
    284 S.W.3d 416 (Tex. App.—Austin 2009, no pet.) ................................................................ 24

  Calvillo v. Gonzalez,
    922 S.W.2d 928 (Tex. 1996)..................................................................................................... 17

  Celotex Corp. v. Catrett,
    477 U.S. 317 (1986) ................................................................................................................ 6, 7

  DeSantis v. Wackenhut Corp.,
    793 S.W.2d 670 (Tex. 1990)..................................................................................................... 15

  Eurecat, US, Inc. v. Marklund,
    527 S.W.3d 367 (Tex. App.––Houston [14th Dist.] 2017)....................................................... 15

  Huckaba v. Ref-Chem, L.P.,
    892 F.3d 686 (5th Cir. 2018) .................................................................................................... 11

  In re Bunzl USA, Inc.,
     155 S.W.3d 202 (Tex. App.––El Paso 2004, no pet.) ......................................................... 10, 11

  Kmart Stores of Texas, L.L.C. v. Ramirez,
   510 S.W.3d 559 (Tex. App.––El Paso 2016, no pet.) ............................................................... 13

  Marsh USA Inc. v. Cook,
   354 S.W.3d 764 (Tex. 2011)............................................................................................. 7, 8, 12

  McCoy v. Alden Indus., Inc.,
   469 S.W.3d 716 (Tex. App.—Fort Worth 2015, no pet.) ..................................................... 9, 10

  Merritt Hawkins & Assocs., LLC v. Gresham,
   79 F. Supp. 3d 625 (N.D. Tex. 2015) ....................................................................................... 24

                                                                      ii
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 4 of 30 PageID #: 2546




  New York Party Shuttle, LLC v. Bile,
    llo, 414 S.W.3d 206 (Tex. App.––Houston [1st Dist.] 2013, no pet.) ...................................... 10

  Oxford Glob. Res., Inc. v. Weekley-Cessnun,
    No. CIV.A. 3:04-CV-0330, 2005 WL 350580 (N.D. Tex. Feb. 8, 2005)................................... 8

  Powerhouse Prods., Inc. v. Scott,
    260 S.W.3d 693 (Tex. App.—Dallas 2008, no pet.)................................................................. 15

  Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc.,
    29 S.W.3d 74 (Tex. 2000)......................................................................................................... 16

  Scaife v. Associated Air Ctr., Inc.,
    100 F.3d 406 (5th Cir. 1996) .................................................................................................... 11

  Smith v. Nerium Int'l, LLC,
    No. 05-18-00617-CV, 2019 WL 3543583 (Tex. App.––Dallas, Aug. 5, 2019, no pet.) ............ 7

  Tricon Energy Ltd. v. Vinmar Int'l, Ltd.,
    718 F.3d 448 (5th Cir. 2013) .................................................................................................... 11

  Wal-Mart Stores, Inc. v. Constantine,
   2018 WL 2001959 (Tex. App.–Dallas, Apr. 30, 2018) ...................................................... 12, 13

  Zep Mfg. Co. v. Harthcock, 824 S.W.,
    2d 654 (Tex. App.––Dallas 1992, no writ) ................................................................................. 8

  Statutes

  TEX. BUS. & COM. CODE § 15.05(a) ......................................................................................... 7, 12

  Tex. Bus. & Com. Code § 15.50 ..................................................................................................... 1

  TEX. BUS. & COM. CODE § 15.50(a) ............................................................................................... 7

  Rules

  FED. R. CIV. P. 56(c) ....................................................................................................................... 6




                                                                        iii
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 5 of 30 PageID #: 2547




         Plaintiff Ted Kamel (“Kamel”) files this Response to Defendant Avenu Insights &

  Analytics, LLC’s (“Defendant” or “Avenu”) Motion for Summary Judgment (the “Motion”) as

  follows:

                                        I.      INTRODUCTION

         To be enforceable, a non-competition agreement must, among other things, (1) contain

  “limitations as to time, geographical area, and scope of activity to be restrained that are reasonable”

  and (2) “not impose a greater restraint than is necessary to protect the goodwill or other business

  interest of the promise.” Tex. Bus. & Com. Code § 15.50. A threshold issue on virtually all of the

  issues before the Court therefore is whether or not the agreement in question meets these

  requirements. But Avenu’s motion does not even mention these requirements, much less present

  any compelling argument as to how they are met. And it is clear they are not. Accordingly, and for

  the additional reasons set out below, Avenu’s motion should be denied.

                    II.    RESPONSE TO MOVANTS STATEMENT OF ISSUES

         1.        Kamel disputes the proposed issues because the record reflects multiple genuine

  issues of material fact including: (1) whether the 2017 Agreement contains reasonable limitations;

  (2) whether there was a valid offer of the 2017 Agreement; (3) whether Kamel executed or

  acknowledged the 2017 Agreement; and (4) whether the 2017 Agreement is supported by

  consideration.

         2.        Kamel disputes the proposed issues because the record reflects multiple genuine

  issues of material fact including: (1) whether the 2017 Agreement contains reasonable limitations,

  and (2) whether the 2017 Agreement is unenforceable as a matter of law.

         3.        Kamel disputes the proposed issues because the record reflects multiple genuine

  issues of material fact including: (1) whether the 2017 Agreement contains reasonable limitations;

  (2) whether the 2017 Agreement is unenforceable as a matter of law; (3) whether Kamel’s conduct
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 6 of 30 PageID #: 2548




  falls outside the language of the non-compete and non-solicitation provisions of the 2017

  Agreement;

          4.       Kamel disputes the proposed issues because the record reflects multiple genuine

  issues of material fact including: (1) whether Kamel owed any duties following the termination of

  his employment; (2) whether he transferred a list prior to or after Avenu terminated his

  employment; and (3) whether Kamel breached any fiduciary duties to Avenu.

          5.       Kamel disputes the proposed issues because the record reflects multiple genuine

  issues of material fact including: (1) whether Avenu had a legal right to threaten STA with

  litigation, and (2) whether Avenu provided STA with false information.

          6.       Kamel disputes the proposed issues because the record reflects multiple genuine

  issues of material fact including whether Avenu’s conduct with independently unlawful.

       III.    RESPONSE TO THE STATEMENT OF UNDISPUTED MATERIAL FACTS 1

          1.       Kamel admits he entered into a Confidentiality Agreement in 2006 with Avenu’s

  predecessor-in-interest. [AVENU (KAMEL) 0000108]. 2 Kamel disputes the proposed fact insofar

  as it implies Kamel engaged in any unlawful conduct.

          2.       Kamel disputes the proposed fact insofar as it claims the email was sent to Kamel.

  [Kamel Dep. at 192:17-193:7].3 Kamel also disputes the proposed fact insofar as it claims that

  Kamel acknowledge the 2017 Agreement. 4




  1
    Kamel incorporates by reference its Statement of Facts contained in its Motion for Partial Summary Judgment
  [Dkt. #49]
  2
    The documents identified as [AVENU (KAMEL) _____] have been attached as Exhibit 1 to the unsworn declaration
  of Austin Smith attached to this Response as Exhibit.
  3
    The deposition excerpts of Ted Kamel have been attached as Exhibit 2 to the unsworn declaration of Austin Smith
  attached to this Response as Exhibit A.
  4
    Attached as Exhibit B is the sworn affidavit of Ted Kamel.

                                                         2
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 7 of 30 PageID #: 2549




          3.       Kamel disputes the proposed fact insofar as it claims Kamel signed any 2017

  Agreement with Avenu or its predecessor-in-interest. [Ex. B, ¶ 8].

          4.       Kamel disputes the proposed fact insofar as it claims Kamel signed any 2017

  Agreement with Avenu or its predecessor-in-interest. [Ex. B, ¶ 8]. Kamel further disputes the

  proposed fact insofar as it claims Avenu provided Kamel with confidential information after he

  allegedly singed the 2017 Agreement. [Bullion Dep. at 83:5-14]. 5 Kamel also disputes the

  proposed fact as it implies Avenu’s customer information and pricing information is not publicly

  accessible. [Fletcher Dep. at 161:12-162:11]. 6

          5.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel disputes the proposed fact insofar as it implies Kamel knew of the

  existence and location of the 2017 Agreement prior to December 2017. Kamel disputes the

  proposed fact that the HR portal contains documents solely relevant to Kamel.

          6.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel also disputes the proposed fact insofar as it claims that Kamel

  acknowledge the 2017 Agreement [Ex. B, ¶ 8].

          7.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel disputes the proposed fact insofar as it implies Kamel had any intention

  of leaving his employment with Avenu [STA 00640]. 7




  5
    The deposition excerpts of April Bullion, Avenu Insights & Analytics LLC’s Corporate Representative, have been
  attached as Exhibit 3 to the unsworn declaration of Austin Smith attached to this Response as Exhibit A. Ms. Bullion
  was designated to testify as to matters listed on Plaintiff’s deposition notice attached as Exhibit 4 to the unsworn
  declaration of Austin Smith attached to this Response as Exhibit A.
  6
    The deposition excerpts of Richard Fletcher have been attached as Exhibit 5 to the unsworn declaration of Austin
  Smith attached to this Response as Exhibit A.
  7
    The documents identified as [STA _____] have been attached as Exhibit 6 to the unsworn declaration of Austin
  Smith attached to this Response as Exhibit.

                                                           3
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 8 of 30 PageID #: 2550




         8.     Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel disputes the proposed fact insofar as it implies Kamel had any intention

  of leaving his employment with Avenu [STA 00640].

         9.     Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel disputes the proposed fact insofar as it implies Kamel had any plans of

  leaving his employment with Avenu [STA 00640].

         10.    Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel further disputes the proposed fact that “Kamel informed colleagues at

  Avenu that his departure from Avenu was imminent.” [See AVENU (KAMEL) 0001048-50].

         11.    Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel agrees that Avenu terminated Kamel’s employment on March 29, 2018.

  [Kamel Dep. at 153:11-154:17]. Kamel also disputes that he sent himself the list after he was

  terminated. [Kamel Dep. at 191:8-15].

         12.    Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct.

         13.    Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel disputes the proposed facts insofar as they imply Kamel’s duties and

  responsibilities at STA were the “same or similar in nature” to those her performed at Avenu.

         14.    Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel further disputes that Kamel texted Fletcher “Wednesday I am doing Gun

  Barrell City and then meeting you in Duncanville.” Richard Fletcher drafted that text message.

         15.    Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct. Kamel also disputes the proposed fact insofar as it claims that Kamel



                                                 4
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 9 of 30 PageID #: 2551




  acknowledge the 2017 Agreement [Ex. B, ¶ 8]. Kamel also disputes the proposed fact that Kamel

  returned the laptop and other equipment damaged [Bullion Dep. at 112:14-113:9].

          16.     Kamel disputes the entirety of the proposed facts in paragraph 16.

  [KAMEL000912]; 8 [Fletcher Dep. at 168:4-9]. Kamel further disputes the proposed fact insofar

  as it implies Kamel engaged in any unlawful conduct.

          17.     Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct.

          18.     Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

  unlawful conduct.

                  a.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                           any unlawful conduct. [See KAMEL000204-05].

                  b.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                           any unlawful conduct. [See KAMEL000204-05].

                  c.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                           any unlawful conduct. Kamel disputes that he provided any confidential

                           information of Avenu. [See KAMEL000195].

                  d.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                           any unlawful conduct. Kamel disputes that he provided any confidential

                           information of Avenu. [See KAMEL000195].

                  e.       Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                           any unlawful conduct.




  8
   The documents identified as [AVENU (KAMEL) _____] have been attached as Exhibit 1 to the unsworn declaration
  of Jared Parks attached as Exhibit C to this Response.

                                                       5
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 10 of 30 PageID #: 2552




                  f.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct.

                  g.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct.

                  h.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct.

                  i.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct.

                  j.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct. Kamel disputes the fact that he represented he

                          worked for STA.

                  k.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct.

                  l.      Kamel disputes the proposed fact insofar as it implies Kamel engaged in

                          any unlawful conduct.

          19.     Kamel disputes the proposed fact insofar as it implies Kamel engaged in any

   unlawful conduct.

                                       IV.     LEGAL STANDARD

          Summary judgment is appropriate only when it appears from the record “that there is no

   genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

   of law.” FED. R. CIV. P. 56(c). The movant must identify those portions of the evidence that

   demonstrate that there is no genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S.

   317, 323 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). Once the movant

   has done so, the nonmoving party may show that summary judgment is improper by presenting
                                                    6
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 11 of 30 PageID #: 2553




   affirmative evidence, setting forth specific facts to show the existence of a genuine issue for trial.

   See Celotex Corp., 477 U.S. at 322-23; Anderson, 477 U.S. at 247-48.

                               V.      ARGUMENT AND AUTHORITIES

   A.     Avenu’s Motion Should be Denied as to Kamel’s Count 1 (Declaratory Judgment)
          Because the 2017 Agreement is not Enforceable as a Matter of Law.

          1.      Avenu has failed to put forth any evidence that the restrictive covenants in
                  the 2017 Agreement are reasonable, and therefore, enforceable.

          Kamel addresses below why the 2017 Agreement is unenforceable due to the lack of a

   valid offer, acceptance, and consideration. But before discussing those issues, Kamel notes that

   even if the 2017 Agreement did meet the requirements of a contract under Texas law, the restrictive

   covenants in that agreement would nevertheless be unenforceable because they are unreasonable

   as a matter of law. In Texas, the general rule is that every contract “in restraint of trade or

   commerce” is unlawful. Smith v. Nerium Int'l, LLC, No. 05-18-00617-CV, 2019 WL 3543583, at

   *4 (Tex. App.––Dallas, Aug. 5, 2019, no pet.) (citing TEX. BUS. & COM. CODE § 15.05(a)). A

   narrow exception exists if certain requirements are met. One such requirement is that the covenant

   be “ancillary to or part of an otherwise enforceable agreement at the time the agreement is made.”

   Id. § 15.50(a); see also Marsh USA Inc. v. Cook, 354 S.W.3d 764, 773 (Tex. 2011). Second, an

   “otherwise enforceable agreement” must be one that gives rise to “an interest worthy of protection”

   or that reasonably relate to the promisee’s “legitimate interest being protected.” Marsh USA Inc,

   354 S.W.3d at 775, 778. In addition, a covenant not to compete is enforceable only “to the extent

   that it contains limitations as to time, geographical area, and scope of activity to be restrained that

   [i] are reasonable and [ii] do not impose a greater restraint than is necessary to protect the goodwill

   or other business interest of the promisee.” TEX. BUS. & COM. CODE § 15.50(a).

          These requirements apply not only to traditional covenants not to compete, but also to

   agreements that “restrict [former employees’] solicitation of the former employers’ customers and

                                                     7
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 12 of 30 PageID #: 2554




   employees.” Marsh USA Inc., 354 S.W.3d at 768. In addition, “[i]f a nondisclosure covenant[] has

   the practical effect of ‘prohibit[ing] the former employee from using, in competition with the

   former employer, the general knowledge, skill, and experience acquired in former employment,’

   then it is more properly characterized as a noncompetition agreement.” Oxford Glob. Res., Inc. v.

   Weekley-Cessnun, No. CIV.A. 3:04-CV-0330, 2005 WL 350580, at *2 (N.D. Tex. Feb. 8, 2005)

   (quoting ZEP Manufacturing Co. v. Harthcock, 824 S.W.2d 654, 663 (Tex. App.––Houston [1st

   Dist.] 1988, no writ) (emphasis in original)).

          Because the 2017 Agreement’s primary purpose was to obligate Kamel to provide personal

   services, it is Avenu’s burden to prove that the restrictive covenants in the 2017 Agreement meet

   the above-discussed statutory requirements. But Avenu has made no attempt whatsoever to prove

   that the restrictive covenants in the 2017 Agreement satisfy these requirements.

          And they clearly do not. For example, the 2017 Agreement’s noncompetition provision

   restricted Kamel’s ability to compete more broadly than just Texas.As Mr. Savage’s “Notice of

   Breach” letter to Kamel stated:

          As HdL (including STA) is a direct competitor of Avenu . . . your acceptance of
          employment with STA within the Central Region is in direct violation of the terms
          of the [2017] Agreement.

   [AVENU (KAMEL) 000001]. As defined in the 2017 Agreement, the Central Region includes:

   Colorado, New Mexico, North Dakota, South Dakota, Nebraska, Kansas, Oklahoma, Texas,

   Minnesota, Iowa, Missouri, Arkansas, and Louisiana.” It is undisputed that Kamel only worked

   within the State of Texas. [Bullion Dep. at 31:9-15]. Thus, the restriction in this case is

   unreasonably overbroad on its face because it covers areas where Kamel did not actually work.

          Furthermore, restrictive covenants at issue here purport to preclude Kamel from “owning

   or controlling any interest in, or working” either “directly or indirectly, for, any person, firm,



                                                    8
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 13 of 30 PageID #: 2555




   partnership, corporation, or other entity” that is in competition with Avenu. This is defined as a

   “person or entity engaged in business as a provider of revenue enhancement, analytics, technology

   and consulting services to government agencies, within the Central Region to include; Colorado,

   New Mexico, North Dakota, South Dakota, Nebraska, Kansas, Oklahoma, Texas, Minnesota,

   Iowa, Missouri, Arkansas, and Louisiana.” In other words, the 2017 Agreement purports to prevent

   Kamel from working for any company anywhere in the world if that company also happens to

   engage in revenue enhancement, analytics, technology, or consulting services for government

   agencies within any of the thirteen states listed. For example, even if Kamel were to move to

   California, work for a company based in California, work solely within in the State of California,

   and maintain zero contacts outside of California, Kamel would still be in violation of the non-

   competition provision if the Californian company happened to provide revenue enhancement,

   analytics, technology, or consulting services to any government agency within Colorado, New

   Mexico, North Dakota, South Dakota, Nebraska, Kansas, Oklahoma, Texas, Minnesota, Iowa,

   Missouri, Arkansas, or Louisiana. Because the provision is overbroad, it is unenforceable under

   Texas law.

          Because Avenu failed to establish that the restrictive covenants in the 2017 Agreement are

   reasonable, their motion to dismiss Count 1 of Kamel’s petition must be denied.

          2.      A Fact Issue Exists as to Whether the 2017 Agreement is a Valid Contract
                  Under Texas Law.

          To form a valid contract in Texas, there must be “(1) an offer, (2) an acceptance in strict

   compliance with the terms of the offer, (3) a meeting of the minds, (4) each party’s consent to the

   terms, and (5) execution and delivery of the contract with the intent that it be mutual and binding.”

   McCoy v. Alden Indus., Inc., 469 S.W.3d 716, 728 (Tex. App.—Fort Worth 2015, no pet.). Avenu’s




                                                    9
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 14 of 30 PageID #: 2556




   motion with respect to Kamel’s Count 1 should be denied for the additional reason that there is a

   fact issue as to whether the 2017 Agreement is valid contract under Texas law.

                      a.       Avenu cannot show there was a valid offer.

              Avenu claims that, on August 28, 2017, April Buillion sent an email to Kamel stating that

   the 2017 Agreement had been uploaded to Kamel’s ADP account. [See AVENU (KAMEL)

   0000934]. 9       The    email    in    question    was       sent   to   the   following    email    addresses:

   AllMMC@muniservices.com,                        All-BirminghamOffice@muniservices.com,                      and

   AllEgov@muniservices.com. Id. Avenu has presented no evidence that emails sent to these

   addresses were routed to Kamel’s email address. And, for his part, Kamel testified that he does not

   recall ever receiving this email. [Kamel Dep. at 192:17-193:7]. Accordingly, genuine fact issues

   exist as to whether Avenu ever sent the offer to Kamel and whether Kamel ever received Avenu’s

   offer to enter into the 2017 Agreement.

                      b.       Avenu cannot show a meeting of the minds and acceptance of the 2017
                               Agreement by Kamel as a matter of law.

              A fact issue also exists as to whether Kamel accepted the offer, to the extent it was made.

   The 2017 Agreement required Kamel’s signature in order to be bound: it was not signed. Evidence

   of mutual assent in written contracts generally requires the signatures of the parties and delivery

   with the intent to bind. See Angelou v. African Overseas Union, 33 S.W.3d 269, 278 (Tex. App.—

   Houston [14th Dist.] 2000, no pet.). Whether a written contract is signed is relevant in determining

   of whether the contract is binding on the parties. N.Y. Party Shuttle, LLC v. Bilello, 414 S.W.3d

   206, 214 (Tex. App.––Houston [1st Dist.] 2013, no pet.) (citing In re Bunzl USA, Inc., 155 S.W.3d

   202, 209 (Tex. App.––El Paso 2004, no pet.)). Parties may provide that the signature of each party




   9
       When discussing the evidence submitted by Avenu with its motion, Kamel uses the same citation format.

                                                            10
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 15 of 30 PageID #: 2557




   is a prerequisite to a binding written contract. Id. “[W]hether a signature is required to bind the

   parties is a question of the parties’ intent.” Huckaba v. Ref-Chem, L.P., 892 F.3d 686, 689 (5th Cir.

   2018) (citing Tricon Energy Ltd. v. Vinmar Int'l, Ltd., 718 F.3d 448, 454 (5th Cir. 2013)).

          The 2017 Agreement contains the following signature block:

          EMPLOYEE

          Print Name:       ___________________________________

          Signature:        ___________________________________

          Date:             ___________________________________

   [AVENU (KAMEL) 0000008]. Paragraph 7 of the 2017 Agreement also contains the following

   statement: “This Agreement sets forth the entire understanding of the parties regarding the subject

   matter contained herein … and shall not be modified except by a written document signed by all

   parties.” [AVENU (KAMEL) 0000008, ¶ 7]. This signature block, along with the clause in the

   2017 Agreement barring amendments without a writing signed by both parties, shows that the

   parties intended that signatures were required in order to be bound by the 2017 Agreement. See

   Scaife v. Associated Air Ctr., Inc., 100 F.3d 406, 410–11 (5th Cir. 1996) (affirming summary

   judgment where the presence of a signature block and a signed-modification requirement clause

   clearly evidenced the parties’ intent that the agreement be signed before it could be enforced); In

   re Bunzl USA, Inc., 155 S.W.3d 202 (Tex. App.—El Paso 2004, orig. proceeding [mand. denied])

   (holding trial court did not abuse its discretion in denying an employer’s motion to compel

   arbitration where the employer failed to (1) sign the arbitration agreement and (2) show that the

   parties intended to be bound without the employer’s signature).

          Avenu cannot provide any evidence of a signed agreement between the parties, and

   Avenu’s claim that Kamel “electronically acknowledged, executed and agreed to” the 2017

   Agreement is wholly inconsistent including the signature block, which requires a written signature.
                                                    11
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 16 of 30 PageID #: 2558




   Indeed, Avenu’s Corporate Representative, testified that the purpose of the signature line was for

   a wet (i.e. physical) signature:

           Q. Okay. So an electronic signature would not be on the signature line?
           A. Correct, that it would not be on the physical document, itself.
           Q. So the only signature on the signature line would be wet?
           A. That's correct.

   [Bullion Dep. at 66:2-8]. Because the parties intended that Kamel physically sign the 2017

   Agreement to be bound by it, his failure to do so means no contract was formed.

           Avenu cites to Wal-Mart Stores, Inc. v. Constantine, a case involving a motion to compel

   arbitration, 10 for the proposition that the recorded acknowledgement in the ADP system proves as

   a matter of law that Kamel personally acknowledged the 2017 Agreement. But Constantine is

   distinguishable. First, in the context of enforcing an arbitration agreement, in order for an

   employer to prove an employee accepted the terms of an arbitration agreement as a matter of law,

   the employer need only prove that the employee had notice of the arbitration policy and continued

   working with knowledge of the policy. Id. at *5. Avenu has a different burden to show that the

   signature of each party was not a prerequisite for the 2017 Agreement, a noncompetition

   agreement, to be binding. See Marsh, 354 S.W.3d at 770 (“In section 15.05(a) of the Business and

   Commerce Code, the Legislature included a policy limitation on the freedom between employers

   and employees to contract: ‘Every contract, combination, or conspiracy in restraint of trade or

   commerce is unlawful.’”).

           Second, Constantine involved a process where the employee had to agree to the arbitration

   agreement before the employee would have the ability to “continue with the application process

   nor submit the application.” Id. But that was not the case with the 2017 Agreement. According to


   10
      2018 WL 2001959, at *5 (Tex. App.–Dallas, Apr. 30, 2018). Kamel notes that, although Avenu claims that this
   case is from the Northern District of Texas, it is actually a state court appellate decision.

                                                        12
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 17 of 30 PageID #: 2559




   Ms. Bullion, an Avenu employee could “review” or “view,” but not “acknowledge,” the 2017

   Agreement and continue to access documents on the ADP system. [Bullion Depo at 69:23-70:4].

   According to Avenu, a similar report would show the employee only viewed the document. [See

   AVENU (KAMEL) 0001060]. Thus, there is evidence that Kamel could continue to access and

   “review” documents on ADP even if he did not acknowledge the 2017 Agreement.

          Third, unlike the 2017 Agreement, there is no indication that the arbitration agreement in

   Constantine contained a signature block for the employee physically sign. Id. at *2-3. This is an

   important distinction given the above-discussed caselaw.

          Finally, the employee in Constantine was deceased and, thus, could not attest that he in

   fact did not acknowledge the arbitration agreement. Id. at *6-7. Here, by comparison, Kamel

   testified he does not recall ever seeing a copy of the 2017 Agreement prior to December 2017 and

   does not recall ever logging into ADP to acknowledge the 2017 Agreement. [Kamel Dep. at 197:2-

   14]. See Kmart Stores of Texas, L.L.C. v. Ramirez, 510 S.W.3d 559, 569-70 (Tex. App.––El Paso

   2016, no pet.) (holding employee’s affidavit denying that she ever electronically acknowledged or

   agreed to any arbitration agreement was sufficient to create a fact issue). The evidence also shows

   that Kamel failed to acknowledge other Avenu employee agreements through the ADP system.

   For, example, Kamel never acknowledged Avenu’s Employee Handbook, which required the same

   electronic acknowledgement process on ADP. [Bullion Dep. at 39:2-13]. Even after multiple

   reminders from Ms. Bullion, Kamel never electronically acknowledged the Employee Handbook.

   [AVENU (KAMEL 000070]; AVENU (KAMEL) 0000091].

          There are also material fact issues as to whether Kamel admitted to Mr. Fletcher that he

   acknowledged the 2017 Agreement online. On December 12, 2017, at 9:30 A.M., in response to




                                                   13
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 18 of 30 PageID #: 2560




   an inquiry by Mr. Fletcher, Kamel texted Mr. Fletcher, “[I] found nothing in my HR files relating

   to non compete.” [STA 00638]; [Kamel Dep. at 124:3-7].

          Furthermore, Kamel testified he rarely visited his HR portal [Kamel Dep. at 126:5-12], and

   that when he eventually searched through his HR files he found the unsigned 2017 Agreement and

   forwarded it to Mr. Fletcher. Mr. Fletcher testified that after Kamel forwarded the 2017 Agreement

   to him, Kamel told him that he never executed the 2017 Agreement. [Fletcher Dep. at 57:2-9].

   Kamel likewise testified that when he found the 2017 Agreement, he did not believe it was

   effective because he “didn’t see a signature anywhere and [he] had signed everything else that

   [Avenu] had asked [him] to sign, physically signed it.” [Kamel Dep. at 128:4-7].

          On December 20, 2017, Mr. Fletcher asked Kamel if he ever signed the 2017 Agreement.

   [STA 00639]. Kamel responded “I acknowledged online.” Although Avenu claims that this

   ambiguous text means that Kamel conclusively “admitted . . . that he acknowledged the 2017

   Agreement online,” it could just as well have meant that Kamel understood that Avenu’s systems

   reflected that he had acknowledged it.” Kamel does not remember acknowledging the 2017

   Agreement online and to this day does not believe he did so. Ex. B, ¶ 8. At the very minimum, the

   text message is ambiguous and there is a genuine issue of material fact as to whether Kamel ever

   acknowledged the 2017 Agreement online.

          Avenu cannot conclusively provide that the parties did not intend to be bound by the 2017

   Agreement without the Kamel’s signature, or that Kamel electronically acknowledged the 2017.

   Accordingly, there is a fact issue as to whether the Kamel ever agreed to the 2017 Agreement.

                  c.     The 2017 Agreement is Unenforceable Because it is Not Supported by
                         Valid Consideration.

           “[T]he Legislature and the courts [do] not allow an employer to spring a non-compete

   covenant on an existing employee and enforce such a covenant absent new consideration from the


                                                  14
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 19 of 30 PageID #: 2561




   employer.” Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644, 651 (Tex. 2006).

   “[A]n agreement not to compete, like any other contract, must be supported by consideration.” Id.

   (quoting DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 681 n.6 (Tex. 1990)). “[A] covenant not

   to compete could be signed after the employment relationship began so long as the covenant is

   supported by new consideration in an enforceable contract.” Alex Sheshunoff Mgmt. Servs., 209

   S.W.3d at 654. The consideration from the employer “must give rise to the employer’s interest in

   restraining the employee from competing.” Id. at 648–49. Such consideration can include new

   confidential or proprietary information.

          But, although Avenu claims in its motion that it gave Kamel such information as

   consideration for the 2017 Agreement, it has wholly failed to cite to actual evidence that it did so

   after the date he allegedly agreed to the 2017 Agreement. Avenu also cannot point to any evidence

   that its claims for breach of the 2017 Agreement are based on the disclosure of confidential

   information it provided to Kamel after August 29, 2017, that differed from information he

   previously possessed. Eurecat, 527 S.W.3d at 390 (“Eurecat does not point to any evidence that

   its claims for breach of the 2011 agreements were based on disclosure of confidential information

   it provided to Marklund and Wene after January 31, 2011 that differed from information they

   previously possessed.”); see Powerhouse Prods., Inc. v. Scott, 260 S.W.3d 693, 697–98 (Tex.

   App.—Dallas 2008, no pet.) (holding confidential information employer provided ongoing

   employee prior to agreement could not supply consideration for agreement). Moreover, Avenu’s

   Corporate Representative testified that Kamel received confidential information before he

   allegedly signed the Agreement and that she was unaware of any additional confidential or

   proprietary information he received after he allegedly signed the Agreement:

          Q:      So just to -- to reiterate, Ted received confidential information before he
                  signed the agreement?

                                                   15
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 20 of 30 PageID #: 2562




          A:      I can’t confirm specifically, but yes.
          Q:      And you cannot identify any additional confidential information he received
                  after he signed the noncompete agreement?
          A:      I’m not saying that there wasn’t any. I’m saying I cannot confirm today.
          Q:      You can’t identify it?
          A:      Correct.
          ...

          Q.      Can you point to any additional confidential information right now?
          A:      I pointed to potential examples. I do not have any specifics in front of me
                  that I could provide.
          Q:      Do you know of any specifics?
          A:      Specific examples, no.
          Q:      Not examples. Actual confidential information.
          A:      Oh, gotcha. Hold on. Let me think about that just to be certain I answer -- I
                  cannot point to a specific document.
          Q:      Any information, specific information, a name?
          A:      I cannot.
          ...

          Q:      Ultimately you can’t point to any information, documents that Ted received
                  for signing his noncompete agreement -- nonsolicit --
          A:      I specifically cannot point to one today, correct.

   [Bullion Dep. at 83:5-14, 84:5-16, 86:11-15]. Avenu is bound by its inability to identify any such

   information at the deposition.

   B.     Avenu’s Motion Should be Denied as to Kamel’s Count 2 (Tortious Interference
          with Contract) and Count 3 (Tortious Interference with Prospective Contract)

          Avenu’s motion should be denied with respect to both of Kame’s tortious interference

   claims. The elements of tortious interference with a contract are (1) an existing contract subject to

   interference, (2) a willful and intentional act of interference with the contract, (3) that proximately

   caused the plaintiff's injury, and (4) caused actual damages or loss. Prudential Ins. Co. of Am. v.

   Fin. Review Servs., Inc., 29 S.W.3d 74, 77 (Tex. 2000). Avenu does not dispute the existence of

   these elements, and instead contends as an affirmative defense that its actions were justified. That

   defense is without merit.




                                                     16
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 21 of 30 PageID #: 2563




           For example, Avenu argues it “simply provided truthful information and honest advice to

   STA regarding the existence of the non-competition agreement” and “sought to enforce its

   contractual rights to protect is confidential information . . . pursuant to the 2017 Agreement.”

   [Dkt. 51 at 20-21]. But, as discussed above, there is at least a fact issue as to whether the

   contractual rights under the 2017 Agreement that Avenu claims to have sought to enforce were in

   fact valid.

           Moreover, Avenu did far more than “provide truthful information” and “seek to enforce its

   contractual rights”; instead it unambiguously threatened STA with “extremely costly and

   disruptive litigation” if STA did not immediately terminate Kamel’s employment




   [AVENU (KAMEL) 0000023]. And it did so despite being fully aware that it did not have any

   legal basis to assert a cause of action against STA/HdL at that time [Savage Dep. at 111:20-

   113:5].11

           More troublingly, Avenu made these improper threats even after STA offered to move

   Kamel to a geographic region (Washington) that was not covered by the 2017 Agreement. [Savage

   Dep. at 95:17-96:9]. There was no justifiable basis for continuing to threaten litigation under these

   circumstances, especially in light of the fact that the only confidential information that Kamel

   allegedly took from Avenu was contact information for clients in Texas.

           Avenu cites Calvillo v. Gonzalez for the proposition that Avenu was justified in contacting

   STA to enforce its contractual rights under the 2017 Agreement. 922 S.W.2d 928 (Tex. 1996).


   11
     The deposition excerpts of Daryl Savage have been attached as Exhibit 7 to the unsworn declaration of Austin
   Smith attached to this Response as Exhibit A.

                                                        17
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 22 of 30 PageID #: 2564




   However, the Texas Supreme Court’s focus in Calvillo was whether a “defendant’s motivation

   behind the assertion of a legal right,” which it ultimately found irrelevant to the analysis of the

   justification defense. The Court found Calvillo’s exclusive contract with the hospital allowing

   Calvillo to furnish anesthesiologists “in [Calvillo’s] sole discretion” justified his refusal to

   schedule Gonzalez to work at the hospital. In contrast, Avneu has no contractual right to threaten

   STA with litigation when it knows it did not have any legal basis to assert a cause of action against

   STA. 12

             Lastly, regarding Kamel’s claim for tortious interference with a prospective contract,

   Avenu committed an independently wrongful act when it attempt to enforce the 2017 Agreement

   in an illegal manner. Enforcing the 2017 Agreement to prevent Kamel from working the State of

   Washington was an illegal act in itself. Accordingly, there is a fact issue as to whether Avenu

   tortiously interfered with current and prospective contracts.

   C.        Avenu’s Motion Should be Denied as to its Count II (Breach of Contract, Non-
             Competition) and Count III (Breach of Contract, Non-Solicitation).

             Avenu’s motion for judgment on its claim that Kamel breached the 2017 Agreement’s non-

   competition and non-solicitation provisions must be denied because, as noted above, there is a fact

   issue as to whether the 2017 Agreement is valid as a matter of law, and for the additional reason

   that Kamel has not even attempted to demonstrate that these restrictive covenants are reasonable

   and otherwise comply with Texas law. Moreover, even if the 2017 Agreement’s noncompetition



   12
      In addition to Avenu’s unreasonable conclusion(s) that serve the basis for contacting STA, the email contains
   several false allegations. The email states that Kamel “returned the laptop and other equipment severely damaged”
   implying that Kamel conduct resulted in the equipment being damaged. However, the evidence shows that Kamel
   returned the equipment in accordance with Ms. Bullion’s instructions. [AVENU (KAMEL) 0000078-79]; Bullion
   Dep. 112:7-10]. Ms. Bullion never recommended certain packaging materials to Kamel [Bullion Dep. at 111:1-14].
   Ms. Bullion also testified that Avenu also never inquired with UPS on how they shipped the equipment and it’s very
   possible Kamel returned the equipment in perfect condition and it actually was destroyed by UPS. [Bullion Dep. at
   112:14-113:9]. Thus, there is no truth behind the statement that Kamel returned the laptop and other equipment
   severely damaged.

                                                          18
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 23 of 30 PageID #: 2565




   and nonsolicitation provisions were enforceable, summary judgment should still be denied on these

   claims because there is a fact issue as to whether Kamel violated them.

          Nowhere in 2017 Agreement does it state the enforcement of the Noncompete provision is

   limited to Texas, or limited the geographic area where an employee actually worked. [Savage Dep.

   at 80:16-81:1]. During the drafting the 2017 Agreement and after its completion, there were no

   discussions on how the 2017 Agreement would enforced upon an Avnue employee. [Savage Dep.

   at 82:4-11, 82:20-83:1]. There is no written policy of other document stating how Avenu enforces

   the Noncompete provision. [Savage Dep. at 85:13-15, 86:1-5]. Mr. Savage testified he did not

   know who decides how Avenu is going to enforce the Noncompete provision. [Savage Dep. at

   85:19-22]. He further testified that the determination that Avenu was only going to enforce the

   Noncompete provision against Kamel in Texas had in fact not been made. [Savage Dep. at 86:6-

   10]. Avenu has never attempted to enforce the 2017 Agreement against any Avenu employ besides

   Kamel [Savage at Dep. 83:2-6] and its claim that Avenu would only enforce the Noncompete

   provision against Kamel in Texas lacks any merit.

          There is also a fact issue as to whether Kamel’s conduct after his termination from Avenu

   falls outside the scope of the language of the Noncompete provision. The 2017 Agreement’s

   noncompetition provision prohibited Kamel from “working (defined as performing duties and

   having responsibilities that are the same or similar in nature to those that Employee performed

   while employed by GRS) . . . for a GRS Competitor.” [AVENU (KAMEL) 0000007, ¶ 2.1]. Avenu

   has not presented any evidence that Kamel’s took any action during the two months he was

   employed by STA that fall within the scope of this provision. And there is at least a fact issue

   whether Kamel was hired to perform the same or similar duties and responsibilities at STA that he

   performed while employed with Avenu as evidenced by the relevant job descriptions:



                                                  19
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 24 of 30 PageID #: 2566




          Avenu Insights & Analytics LLP                  Sales Tax Assurance an HdL Company
    •   Identify, develop, and maintain relations     •    Analyze, prepare and present sales and
        with potential clients                             use tax reports to clients including
    •   Consistently maintains a strong pipeline           revenue projections: respond to client
        of clients and strives to close potential          inquiries and requests for special reports
        sales                                              and information; market to prospective
    •   Makes regular sales calls to develop               clients and represent the company at
        relationship and proactively follow-up on          various professional associations.
        leads                                         •    Coordinate client issues and contribute to
    •   Schedules sales visits regularly in their          improvements in existing core services.
        territory to meet with potential clients      •    Contribute to and manage the
    •   Builds and maintains a network of                  development and implementation of
        colleagues and customers to obtain                 additional services and/or programs with
        prospects                                          your primary focus on Hotel Tax audit,
    •   Negotiates with clients for efficient              reporting and tax administration services.
        services delivery at profitable fees          •    Coordinate and communicate with the
    •   Draft client service agreement providing           client services team to ensure quality and
        details on scope of service and                    responsive services are provided to client
        compensation                                       agencies.
    •   Negotiates with client to execute contract
    •   Provides feedback to management on
        market trends as represented by clients
    •   Prepares for, and participates in new
        business site visits.

   [AVENU (KAMEL) 0000013]; [KAMEL 000911-13]

          Avenu claims that Kamel’s communications with Fletcher after STA fired Kamel

   constitute a breach of his noncompetition obligations. But they do not, because the 2017

   Agreement’s noncompetition provision only applies to actions taken while Kamel “own[ed] or

   control[ed] any interst in, or work[ed] . . . for a GRS Competitor.” The complained-of

   communications therefore fall outside the language of the noncompetition provision.

          Avenu likewise has not proved that Kamel violated the nonsolicitation provision of the

   2017 Agreement. The only alleged solicitations it identifies are Kamel’s post-STA

   communications with Fletcher. But there is no evidence that Kamel himself solicited any of the

   entities discussed in these communications. [KAMEL000204-05 (“Scotty Jones in Victoria

   reached out to me this morning.”)]; [KAMEL000195 (“I just got a communication from Lauren

                                                     20
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 25 of 30 PageID #: 2567




   Justice with Tyler . . . She said they are ‘not happy’ with Muni. They want to change.”)];

   [KAMEL000189 (“CM of Whitehouse [ ] asked me to engage you.”)]; KAMEL000182-83

   (Brownsville finance director reached out to him with an inquiry about sales tax reporting)]. Black

   Law’s Dictionary defines solicitation, as “[t]he act or an instance of requesting or seeking to obtain

   something; a request or petition.” Soliciation, Black’s Law Dictionary (11th ed. 2019). There is no

   evidence that Kamel took any actions that meet that definition. Accordingly, there is a material

   fact issue whether Kamel ever solicited Avenu’s clients.

          Indeed, when asked what actions would violate the 2017 Agreement’s nonsolicitation

   provision, the lawyer who drafted it gave the following example:

          A:      A customer calls the former employee up and asks if they know someone
                  or they are working with someone that can provide services in competition
                  with Avenu, and -- and the employee is, in fact, engaged in employment
                  with a competitor.

   [Savage Dep. at 46:2-7]. And, when asked whether the provision would apply if the former

   employee was unemployed at the time of the customer contact, he admitted:

          Q.      The employee is unemployed and a customer reaches out to him to inquire
                  about Revenue Services, he’s not employed with any – any Revenue Service
                  provider, is that in violation of this nonsolicitation agreement?

          ...

          A.      Well, it doesn’t – the nonsolicitation provision does not apply to the
                  scenario you described.

   [Savage Dep. at 47:10-19]. Avenu’s motion therefore should be denied as to these two counts.

   D.     Avenu’s Motion Should be Denied as to its Count I (Breach of Contract,
          Confidentiality).

          Avenu’s motion for judgment on its claim that Kamel breached the 2017 Agreement’s

   nondisclosure provision should be denied because, as noted above, there is a fact issue as to

   whether the 2017 Agreement is valid as a matter of law.


                                                    21
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 26 of 30 PageID #: 2568




          In addition, a fact issue exists as to whether Kamel ever disclosed any confidential

   information to STA or any other third party in violation of any contractual obligations he had to

   Avenu. Indeed, Avenu itself admits that it only “presumes” that Kamel’s work for STA involved

   the disclosure of knowledge he obtained from Avenu. See [Dkt. #51 at 23] (“Kamel advised STA

   on the implementation of a HOT program using information related to Avenu’s pricing of plans

   and other knowledge presumably obtained while Kamel worked at Avenu.”) (emphasis added).

          As an initial matter, Richard Fletcher, Vice President of Client Services and Operations for

   STA, testified that Kamel never provided STA with any property of Avenu.

          Q:     Did you have any belief that he had provided STA with Avenu material?
          A:     No.
          Q:     Did you have any evidence that he had ever provided Avenu material to
                 STA?
          A:     No.

          [Fletcher Dep. at 168:4-9]; see also Exhibit A-1 at 2 (confirming that he would not use any

   documents or property of Avenu at any time while working for STA). Fletcher also testified that

   Kamel never discussed Avenu’s pricing models or policies.


          Q:     Prior to receiving this, had you had any discussion with Mr. Kamel
                 regarding what his proposal for per-property rates would be for audits?
          A:     Again, generally, likely. But not a specific discussion about pricing.
          Q:     Did -- had he discussed with you any of the pricing that Avenu had offered
                 to its clients for audits?
          A:     Not that I recall.
          ....
          Q:     Did Mr. Kamel talk with you at all about -- with regard to the contingency
                 fee, what Avenu charged?
          A:     I don’t recall having a discussion with him regarding that
          ....
          Q:     Was there any discussion whatsoever between you and Mr. Kamel
                 regarding the pricing of the STA Texas HOT product above or below the
                 prices established by Avenu?
          A:     Not that I recall.
          ....
          Q:     Do you recall ever seeing any sort of documentation from Ted regarding
                 pricing that Avenu offered its customers?

                                                  22
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 27 of 30 PageID #: 2569




          A:       No.
          Q:       Do you recall ever receiving any sort of e-mail or text messaging from Mr.
                   Kamel regarding to Avenu’s client pricing?
          A:       Not that I recall.

          [Fletcher Dep. at 77:8-16, 79:24-80:2, 81:3-6, 85:5-12]; see also [Fletcher Dep. at 50:11-

   15, 52:15-20] (testifying that it is not possible to keep pricing information from a competitor in

   this market).

          Similarly, there is no evidence that Kamel ever disclosed any confidential client

   information to STA, which is not surprising given that such information is publically available:

          Q:       Is there any sort of policy or practice that someone such as Mr. Kamel
                   should enter information into the portal for clients?
          A:       No.
          Q:       Or prospective clients?
          A:       There’s no need to enter that information into that portal because every
                   single taxing entity in the state of Texas is already -- exists in that portal. So
                   it’s not really a tracking system. It’s more of a that’s my universe.
          ...
          Q:       You mentioned STA uses a portal for prospective clients.
          A:       Yes.
          Q:       And you said it’s my universe. What did you mean by that?
          A:       Our portal contains every sales taxing entity in the state of Texas.
          Q:       And what information specifically does that contain?
          A:       The name of the client, total -- prior years’ total sales tax revenues, tax rate,
                   specific codes that are used by the comptroller’s office. There’s places to
                   record information about who the contacts might be. If they’ve turned in --
                   if -- if we obtain a contract with them, we’re able to convert them into a
                   client in our portal, and that’s how they would access their monthly
                   reporting.
          Q:       How is that information collected?
          A:       Various sources. We -- it’s a data dump from the comptroller. The largest
                   portion of it is a data dump from the comptroller’s office, publicly available
                   data.
          Q:       All public information?
          A:       Yes. The data dump portion, yes, all publicly available data.



   [Fletcher Dep. at 102:2-11, 161:12-162:11].




                                                      23
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 28 of 30 PageID #: 2570




           Avenu also contends that Kamel emailed a list containing confidential information to

   himself. 13 But even if that document—which is comprised of publically available information—

   were covered by the nondisclosure provisions in the 2006 or 2017 agreements, there is no evidence

   that Kamel ever transferred or disclosed the list to any third-party.

           In short, because there is at least a fact issue as to whether Kamel disclosed any of Avenu’s

   confidential or proprietary, as opposed to his own general knowledge of the industry, its motion

   for judgment on its Count I should be denied.

   E.      Avenu’s Motion for Judgment on its Count IV (Breach of Fiduciary Duty) Should
           be Denied.

           The elements of a breach-of-fiduciary-duty claim are the following: (1) a fiduciary

   relationship between plaintiff and defendant; (2) a breach of the fiduciary duty owed to the plaintiff

   by the defendant; (3) that causes; (4) damages to the plaintiff. Beck v. Law Offices of Edwin J.

   Terry, Jr., 284 S.W.3d 416, 429 (Tex. App.—Austin 2009, no pet.). Avenu has made no attempt

   to establish the first element of this claim. That is perhaps not surprising, because “Texas law does

   not generally recognize a fiduciary duty between employers and employees.” Merritt Hawkins &

   Assocs., LLC v. Gresham, 79 F. Supp. 3d 625, 637 (N.D. Tex. 2015), aff’d sub nom. Merritt

   Hawkins & Assocs., L.L.C. v. Gresham, 861 F.3d 143 (5th Cir. 2017) (internal quote omitted).

   That is especially true when the alleged breach occurs after the employee’s employment ends. 14

   See generally id. Avenu’s motion for judgment on this claim can and should be denied on this

   ground alone.


   13
      The fact that Kamel may maintain access to that client list is merely the result of the forensic search Kamel
   previously conducted on his personal msn.com email account pursuant to his discovery obligations. [Ex. B, ¶ 4].
   14
      Avenu has inconsistently pled whether Kamel was still employed when he emailed himself the client list. Avenu
   claims Kamel breached his fiduciary duties owed to Avenu by taking the contact list while still employed with Avenu.
   [ Dkt. #51 at 27]; [See Dkt. 51, Statement of Undisputed Facts ¶ 10 – “Avenu terminated Kamel’s employment ton
   March 29, 2018 during a teleconference that was scheduled for 1:30 PM. Fifteen minutes later, Kamel sent a list
   containing governmental entity names and their contact information to his personal email.”]. This inconsistency alone
   creates a material fact issue for Avenu’s breach of fiduciary duty claim.

                                                           24
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 29 of 30 PageID #: 2571




          The motion should be denied for the additional reason that Avenu has not proved a breach

   of any fiduciary duty owed by Kamel, or any damage caused by such a breach. The only action

   that Avenu identifies as the breach is his alleged emailing of a customer list to himself. Avenu

   makes no effort to explain why that alleged action constitutes a breach under applicable law, nor

   does it present any evidence that it was harmed in any way by this alleged action. These are

   additional reasons to deny the motion with respect to this claim.

                                          VI.     CONCLUSION

          Numerous fact issues preclude summary judgment in Kamel’s favor. Kamel therefore

   respectfully requests that the Court deny Avenu’s Motion for Summary Judgment in its entirety.

   Kamel requests all other relief to which it has shown himself justly entitled.

   Dated: December 13, 2019.

                                                 Respectfully submitted,


                                                 By: /s/ Austin P. Smith
                                                 Joseph Pevsner
                                                 State Bar No. 15874500
                                                 Joseph.Pevsner@tklaw.com

                                                 Austin Smith
                                                 State Bar No. 24102506
                                                 Austin.Smith@tklaw.com

                                                 THOMPSON & KNIGHT, LLP
                                                 One Arts Plaza
                                                 1722 Routh Street, Suite 1500
                                                 Dallas, Texas 75201
                                                 Tel. (214) 969-1700
                                                 Fax (214) 969-1751

                                                 ATTORNEYS FOR PLAINTIFF TED KAMEL




                                                   25
Case 6:18-cv-00422-JDK-KNM Document 59 Filed 12/13/19 Page 30 of 30 PageID #: 2572




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that they caused a true and correct copy of the foregoing
   to be served on the following counsel of record by the Court’s electronic filing system on
   December 13, 2019:

          Michael P. Royal
          Mark Flores
          Littler Mendelson, P.C.
          2001 Ross Avenue
          Suite 1500, LB 116
          Dallas, Texas 75201-2931



                                               /s/ Austin P. Smith
                                               Austin P. Smith




                                                  26
